Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 1 of 57 PageID #: 5496




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

       INTELLECTUAL VENTURES II LLC,
                                                          §
                                                          §
               Plaintiff,
                                                          §
                                                          §
       v.                                                        Civil Action No. 2:17-CV-662-JRG
                                                          §
                                                                           (LEAD CASE)
       SPRINT SPECTRUM L.P., NEXTEL                       §
                                                          §
       OPERATIONS, INC., ERICSSON INC.,
                                                          §
       TELEFONAKTIEBOLAGET LM                                        JURY TRIAL DEMANDED
       ERICSSON, and NOKIA OF AMERICA                     §
                                                          §
       CORPORATION,
                                                          §
                                                          §
               Defendants.
       v.
                                                          §
                                                          §
       T-MOBILE USA, INC., T-MOBILE US,
                                                          §
       INC., ERICSSON INC,
                                                          §      Civil Action No. 2:17-CV-661-JRG
       TELEFONAKTIEBOLAGET LM
                                                          §          (CONSOLIDATED CASE)
       ERICSSON, and NOKIA OF AMERICA
                                                          §
       CORPORATION,
                                                          §
                                                          §
               Defendants.
       v.                                                 §
                                                          §
       NOKIA OF AMERICA CORPORATION,                      §
                                                          §
               Intervenor.                                §

            T-MOBILE USA, INC., AND T-MOBILE US, INC.’S ANSWER AND
                        COUNTERCLAIMS TO IV’S COMPLAINT

             Defendants T-Mobile USA, Inc., and T-Mobile US, Inc. (“the T-Mobile Defendants”)

   hereby file this Answer to Plaintiff Intellectual Ventures II LLC’s, (“IV” or “Plaintiff”) Complaint

   filed on September 9, 2017 (“Complaint”) (Dkt. 1).1 The T-Mobile Defendants deny all allegations


   1
    This answer from the T-Mobile Defendants is to IV’s Complaint filed in Case Number 2:17-CV-
   661-JRG, which has been consolidated with Case Number 2:17-CV-662-JRG.


                                                   -1-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 2 of 57 PageID #: 5497



   in the Complaint unless specifically admitted herein. The T-Mobile Defendants reserve the right

   to raise additional defenses and counterclaims based on discovery and further factual investigation

   in this case. The T-Mobile Defendants state as follows:

                                            THE PARTIES

          1.      The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations contained in Paragraph 1 of the Complaint, and therefore

   deny them.

          2.      The T-Mobile Defendants admit that T-Mobile USA, Inc. is a Delaware corporation

   with its principal place of business at 12920 SE 38th Street, Bellevue, Washington 98006.

          3.      The T-Mobile Defendants admit that T-Mobile US, Inc. is a Delaware corporation

   with its principal place of business at 12920 SE 38th Street, Bellevue, Washington 98006. The T-

   Mobile Defendants admit that T-Mobile US, Inc. was previously known as MetroPCS

   Communications, Inc. and that MetroPCS Communications, Inc. was acquired in 2013.

          4.      The T-Mobile Defendants admit that they operate one or more wireless

   telecommunications networks to provide wireless telecommunications services under brand names

   including T-Mobile and MetroPCS.

          5.      The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations contained in Paragraph 5 of the Complaint, and therefore

   deny them.

          6.      The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations contained in Paragraph 6 of the Complaint, and therefore

   deny them.




                                                   -2-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 3 of 57 PageID #: 5498



                                        NATURE OF ACTION

          7.      The T-Mobile Defendants admit that the Complaint purports to pursue an action for

   patent infringement of U.S. Patent Nos. 8,682,357; 8,897,828; 8,953,641; 9,320,018; 9,532,330

   and 9,681,466 (the “Asserted Patents”) under the provisions of the Patent Laws of the United States

   of America, Title 35 of the United States Code. The T-Mobile Defendants deny that the Complaint

   properly states such claims and specifically deny any infringement.

                                    JURISDICTION AND VENUE

          8.      The T-Mobile Defendants admit that the Court has subject-matter jurisdiction over

   Plaintiff’s claims for patent infringement.

          9.      The T-Mobile Defendants do not challenge the Court’s personal jurisdiction over

   the T-Mobile Defendants for purposes of this action. The T-Mobile Defendants specifically deny

   that they have committed any acts of infringement in this or any other judicial district. The T-

   Mobile Defendants deny any remaining allegations of Paragraph 9 of the Complaint.

          10.     For purposes of this action only and without waiver to the T-Mobile Defendants’

   right to challenge venue in any other action, the T-Mobile Defendants do not contend that venue

   is improper in this judicial district. For purposes of this action, the T-Mobile Defendants admit

   that T-Mobile US has an office at 2250 Lakeside Boulevard, Richardson, Texas, and that T-Mobile

   USA maintains a Network Operations Center at 7668 Warren Parkway, Frisco, Texas, both of

   which are located within this judicial district. The T-Mobile Defendants admit that they operate

   at least one or more retail locations within this judicial district, and that subscribers may purchase

   wireless services and/or devices at such locations. The T-Mobile Defendants deny any remaining

   allegations of Paragraph 10 of the Complaint.




                                                    -3-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 4 of 57 PageID #: 5499



           11.     The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations contained in Paragraph 11 of the Complaint, and therefore

   deny them. The T-Mobile Defendants specifically deny that any Ericsson product or service used

   in T-Mobile’s networks infringes any claim of any asserted patent in this action.

           12.     The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations with respect to Ericsson contained in Paragraph 12 of the

   Complaint, and therefore deny them. The T-Mobile Defendants deny the remaining allegations

   contained in Paragraph 12 of the Complaint.

           13.     Paragraph 13 contains legal conclusions to which no response is required. To the

   extent any response is required, the T-Mobile Defendants admit that Plaintiff does not assert that

   the Ericsson Defendants’ activities with respect to any other wireless carrier or that any products

   or services of the Ericsson Defendants sold to other wireless carriers infringe any claim of any

   asserted patent in this case. The T-Mobile Defendants deny the remaining allegations of Paragraph

   13 of the Complaint.

           14.     Whether the T-Mobile Defendants reside in this district is a legal conclusion to

   which no response is required. To the extent a response is required, the T-Mobile Defendants

   admit that they employ employees in this district, but deny that the T-Mobile Defendants reside in

   this judicial district. The T-Mobile Defendants also deny that this judicial district is the appropriate

   judicial district for resolution of this action. However, for purposes of this action only and without

   waiver to the T-Mobile Defendants’ right to challenge venue in any other action, the T-Mobile

   Defendants do not contend that venue is improper in this judicial district.             The T-Mobile

   Defendants specifically deny that they have committed any infringement with respect to the

   asserted patents in this action in this or any other judicial district. The T-Mobile Defendants deny




                                                     -4-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 5 of 57 PageID #: 5500



   the remaining allegations of Paragraph 14 of the Complaint as they pertain to the T-Mobile

   Defendants. The T-Mobile Defendants are without knowledge or information sufficient to form a

   belief about the truth of the remaining allegations regarding the Ericsson Defendants in Paragraph

   14, and therefore deny them.

                                         PATENTS-IN-SUIT

          15.     The T-Mobile Defendants admit that, on its face, United States Patent 8,682,357

   B2 (“the ’357 Patent”), is entitled “Paging in a Wireless Network” and lists an issue date of March

   25, 2014. The T-Mobile Defendants are without knowledge or information sufficient to form a

   belief about the truth of the remaining allegations in Paragraph 15 of the Complaint, and therefore

   deny them.

          16.     The T-Mobile Defendants admit that, on its face, United States Patent 8,897,828

   (“the ’828 Patent”), is entitled “Power Control In A Wireless Communication System” and lists

   an issue date of November 25, 2014. The T-Mobile Defendants are without knowledge or

   information sufficient to form a belief about the truth of the remaining allegations in Paragraph 16

   of the Complaint, and therefore deny them.

          17.     The T-Mobile Defendants admit that, on its face, United States Patent 8,953,641

   (“the ’641 Patent”), is entitled “Methods and Apparatus for Multi-Carrier Communications with

   Variable Channel Bandwidth” and lists an issue date of February 10, 2015. The T-Mobile

   Defendants are without knowledge or information sufficient to form a belief about the truth of the

   remaining allegations in Paragraph 17 of the Complaint, and therefore deny them.

          18.     The T-Mobile Defendants aver that the pleadings in the IPR proceedings regarding

   the ‘431 Patent speak for themselves and that the T-Mobile Defendants did not participate in the

   IPR proceedings, to which they were not a party. Therefore, no response is required to the




                                                   -5-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 6 of 57 PageID #: 5501



   allegations in Paragraph 18 of the Complaint, but to the extent any response is required, the T-

   Mobile Defendants refer to the answer of the Ericsson Defendants regarding the IPR proceedings,

   and to the extent any further response is required, deny the remaining allegations of Paragraph 18

   of the Complaint.

           19.    The T-Mobile Defendants admit that, on its face, United States Patent 9,320,018

   (“the ’018 Patent”), is entitled “Scheduling Data Transmissions in a Wireless Network” and lists

   an issue date of April 19, 2016. The T-Mobile Defendants are without knowledge or information

   sufficient to form a belief about the truth of the remaining in Paragraph 19 of the Complaint, and

   therefore deny them.

           20.    The T-Mobile Defendants admit that, on its face, United States Patent 9,532,330

   (“the ’330 Patent”), is entitled “Paging in a Wireless Network” and lists an issue date of December

   27, 2016. The T-Mobile Defendants are without knowledge or information sufficient to form a

   belief about the truth of the remaining in Paragraph 20 of the Complaint, and therefore deny them.

           21.    The T-Mobile Defendants admit that, on its face, United States Patent 9,681,466

   (“the ’466 Patent”), is entitled “Scheduling Transmissions on Channels in a Wireless Network”

   and lists an issue date of June 13, 2017.   The T-Mobile Defendants are without knowledge or

   information sufficient to form a belief about the truth of the remaining in Paragraph 21 of the

   Complaint, and therefore deny them.

                                    FACTUAL BACKGROUND

                                         Intellectual Ventures

           22.    The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations in Paragraph 22 of the Complaint, and therefore deny

   them.




                                                  -6-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 7 of 57 PageID #: 5502



           23.    The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations in Paragraph 23 of the Complaint, and therefore deny

   them.

           24.    The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations in Paragraph 24 of the Complaint, and therefore deny

   them.

           25.    The T-Mobile Defendants are without knowledge or information sufficient to form

   a belief about the truth of the allegations in Paragraph 25 of the Complaint, and therefore deny

   them.

                                       The T-Mobile Network

           26.    The T-Mobile Defendants admit that they are in the business of providing wireless

   telephone services and access to a wireless network to customers in the United States, including

   Texas, under the T-Mobile and MetroPCS brands. The T-Mobile Defendants admit that portions

   of its network employ LTE technology. The T-Mobile Defendants deny the remaining allegations

   pertaining to the T-Mobile Defendants. The T-Mobile Defendants are without knowledge or

   information sufficient to form a belief about the truth of the remaining allegations regarding the

   Ericsson Defendants in Paragraph 26 of the Complaint, and therefore deny them.

           27.    The T-Mobile Defendants admit that, as disclosed in the T-Mobile Defendants’

   Form 10Q for 2017, the T-Mobile Defendants had 72.6 million subscribers total and, as disclosed

   in the T-Mobile Defendants’ 10K for 2016, T-Mobile reported annual revenue of $ 27,844,000.

   The T-Mobile Defendants deny the remaining allegations of Paragraph 27 of the Complaint

   pertaining to the T-Mobile Defendants.




                                                  -7-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 8 of 57 PageID #: 5503



          28.     The T-Mobile Defendants admit that they have purchased LTE equipment from one

   or more of the Ericsson Defendants, and that T-Mobile has purchased LTE equipment from

   companies other than Ericsson. The T-Mobile Defendants deny the remaining allegations of

   Paragraph 28 of the Complaint as they pertain to the T-Mobile Defendants.

          29.     The T-Mobile Defendants admit that they regularly test their LTE network and

   from time to time roll out upgrades and newer generations of wireless technology to their network.

   The T-Mobile Defendants deny the remaining allegations of this Paragraph 29 of the Complaint.

                                   T-Mobile’s Vendor Partnerships

          30.     The T-Mobile Defendants admit that in 2012 they selected Ericsson to provide

   some LTE equipment. To the extent Plaintiff’s allegations in Paragraph 30 of the Complaint go

   beyond what is admitted in the previous sentence, the T-Mobile Defendants deny the remaining

   allegations of this Paragraph 30 of the Complaint.

          31.     The T-Mobile Defendants admit that Ericsson provides certain services to T-

   Mobile. The T-Mobile Defendants admit that the webpage https://www.ericsson.com/en/press-

   releases/2017/1/t-mobile-and-ericsson-first-in-north-america-to-demonstrate-nearly-1-gbps-lte-

   over-the-air-on-commercially-available-network-equipment-and-software includes a sentence

   stating: “Ericsson’s strong design and solution capabilities enable T-Mobile to deploy the most

   advanced LTE networks for its subscribers as it lays the groundwork for 5G.” The T-Mobile

   Defendants further admit that the webpage https://www.ericsson.com/en/news/2016/6/enhanced-

   hd-voice-for-volte-launched-by-t-mobile-and-ericsson includes the sentence: “With Ericsson’s

   support, T-Mobile provides nationwide EVS support for VoLTE and Wi-Fi calling users,

   delivering even greater audio quality than current HD voice services, and better call reliability and

   quality across both T-Mobile’s LTE network and Wi-Fi access.” The T-Mobile Defendants




                                                   -8-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 9 of 57 PageID #: 5504



   specifically deny IV’s characterization of their relationship with Ericsson and further deny the

   remaining allegations of Paragraph 31 of the Complaint as they pertain to the T-Mobile

   Defendants. The T-Mobile Defendants are without knowledge or information sufficient to form a

   belief about the truth of the remaining allegations regarding the Ericsson Defendants in Paragraph

   31 of the Complaint, and therefore deny them.

          32.     The T-Mobile Defendants deny all allegations of infringement contained in

   Paragraph 32 of the Complaint.          The T-Mobile Defendants admit that the webpage

   https://www.ericsson.com/en/press-releases/2017/2/ericsson-and-t-mobile-pioneering-superior-

   lte-network-capabilities-in-readiness-for-5g-deployments    includes   two    sentences    stating

   “Ericsson and T-Mobile have worked together on a network evolution plan and optimization path

   to continue to provide a superior user experience. The companies will continue to maximize the

   success of LTE and will prepare the network for evolution to 5G by implementing key technology

   enhancements included in 3GPP Release 13 and beyond.” The T-Mobile Defendants further admit

   that the webpage https://newsroom.t-mobile.com/news-and-blogs/nationwide-5g.htm states “We

   will support T-Mobile US with 5G radio development for this spectrum.”             The T-Mobile

   Defendants deny IV’s characterization of their relationship with Ericsson and further deny the

   remaining allegations of Paragraph 32 as they pertain to the T-Mobile Defendants. The T-Mobile

   Defendants are without knowledge or information sufficient to form a belief about the truth of the

   remaining allegations regarding the Ericsson Defendants in Paragraph 32 and therefore deny them.

                                              COUNT I

                                 No Infringement of the ’357 Patent

          33.     The T-Mobile Defendants incorporate by reference their responses to Paragraphs

   1-32 of the Complaint.




                                                   -9-
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 10 of 57 PageID #: 5505



          34.     The T-Mobile Defendants admit that they provide wireless network services for

   LTE-compatible end-user devices. The T-Mobile Defendants admit that the Ericsson Defendants

   provide certain eNodeBs in T-Mobile’s network that comply with certain LTE standards and that

   Ericsson performs certain services with respect to some LTE eNodeBs in T-Mobile’s network.

   The T-Mobile Defendants admit that they sell devices to certain subscribers and certain of those

   devices are compatible with LTE standards. The T-Mobile Defendants deny the remaining

   allegations of Paragraph 34 of the Complaint.

          35.     The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph 35

   relate to certain aspects of the LTE standard and that the LTE standard describes mechanisms for

   wireless transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s

   characterizations of those specifications and further deny that any alleged compliance with the

   LTE standard infringes any claim of the ’357 Patent. The T-Mobile Defendants are without

   knowledge or information sufficient to form a belief about the truth of the remaining allegations

   in Paragraph 35 and therefore deny them.

          36.     The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph 35

   relate to certain aspects of the LTE standard and that the LTE standard describes mechanisms for

   wireless transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s

   characterizations of the cited specifications and further deny that any alleged compliance with the

   LTE standard infringes any claim of the ’357 Patent. The T-Mobile Defendants are without

   knowledge or information sufficient to form a belief about the truth of the remaining allegations

   of Paragraph 36 and therefore deny them.

          37.     The T-Mobile Defendants deny the allegations of Paragraph 37 of the Complaint.




                                                   - 10 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 11 of 57 PageID #: 5506



          38.     The T-Mobile Defendants admit that they sell certain UEs and that they also sell

   wireless network services to subscribers. The T-Mobile Defendants also admit that UEs cannot

   communicate with the network unless they are compatible with the network. The T-Mobile

   Defendants deny the remaining allegations of Paragraph 38 of the Complaint.

          39.     The T-Mobile Defendants deny the allegations of Paragraph 39 of the Complaint.

          40.     The T-Mobile Defendants deny the allegations of Paragraph 40 of the Complaint.

          41.     The T-Mobile Defendants deny the allegations of Paragraph 41 of the Complaint.

          42.     The T-Mobile Defendants deny the allegations of Paragraph 42 of the Complaint.

          43.     To the extent any answer is required, the T-Mobile Defendants deny the allegations

   of Paragraph 43 of the Complaint.

          44.     To the extent any answer is required, the T-Mobile Defendants deny the allegations

   of Paragraph 44 of the Complaint.

          45.     To the extent any answer is required, the T-Mobile Defendants deny the allegations

   of Paragraph 45 of the Complaint.

          46.     To the extent any answer is required, the T-Mobile Defendants deny the allegations

   of Paragraph 46 of the Complaint.

          47.     To the extent any answer is required, the T-Mobile Defendants deny the allegations

   of Paragraph 47 of the Complaint.

          48.     The T-Mobile Defendants admit that, on its face, the ’357 Patent states that it was

   issued by the United States Patent and Trademark Office, but the T-Mobile Defendants deny that

   the ’357 Patent claims are valid. The T-Mobile Defendants lack sufficient information about

   allegations regarding Ericsson’s knowledge, and on that basis, deny such allegations to the extent




                                                 - 11 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 12 of 57 PageID #: 5507



   any response is required. The T-Mobile Defendants deny the remaining allegations of Paragraph

   48.

                                            COUNT II

                                No Infringement of the `828 Patent

          49.    The T-Mobile Defendants incorporate by reference their responses to Paragraphs

   1-48 of the Complaint.

          50.    The T-Mobile Defendants admit that they provide wireless network services for

   LTE-compatible end-user devices. The T-Mobile Defendants admit that the Ericsson Defendants

   provide certain eNodeBs in T-Mobile’s network that comply with certain LTE standards and that

   Ericsson performs certain services with respect to some LTE eNodeBs in T-Mobile’s network.

   The T-Mobile Defendants deny IV’s characterizations of the cited specifications and further

   specifically deny that their eNodeBs comply with or otherwise support any power control mode

   described by 3GPP 36.213 §§ 5.1.1.1 in which accumulation is allegedly not enabled. The T-

   Mobile Defendants deny the remaining allegations of Paragraph 50 of the Complaint.

          51.    The T-Mobile Defendants deny the allegations of Paragraph 51 of the Complaint.

          52.    The T-Mobile Defendants admit that they sell devices to certain subscribers and

   certain of those devices are compatible with LTE standards. The T-Mobile Defendants deny the

   remaining allegations of Paragraph 52 of the Complaint.

          53.    The T-Mobile Defendants deny the allegations of Paragraph 53 of the Complaint.

          54.    The T-Mobile Defendants deny the allegations of Paragraph 54 of the Complaint.

          55.    The T-Mobile Defendants deny the allegations of Paragraph 55 of the Complaint.

          56.    The T-Mobile Defendants deny the allegations of Paragraph 56 of the Complaint.




                                                - 12 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 13 of 57 PageID #: 5508



          57.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 57 of the Complaint.

          58.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 58 of the Complaint.

          59.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 59 of the Complaint.

          60.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 60 of the Complaint.

          61.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 61 of the Complaint.

          62.     The T-Mobile Defendants admit that, on its face, the ’828 Patent states that it was

   issued by the United States Patent and Trademark Office, but the T-Mobile Defendants deny that

   the ’828 Patent claims are valid. The T-Mobile Defendants lack sufficient information about

   allegations regarding Ericsson’s knowledge, and on that basis, deny such allegations to the extent

   any response is required. The T-Mobile Defendants deny the remaining allegations of Paragraph

   62.

                                             COUNT III

                                 No Infringement of the `641 Patent

          63.     The T-Mobile Defendants incorporate by reference their responses to Paragraphs

   1-62 of the Complaint.

          64.     The T-Mobile Defendants deny the allegations of Paragraph 64 of the Complaint.

          65.     The T-Mobile Defendants admit that the Ericsson Defendants provide certain

   eNodeBs that are compliant with at least certain aspects of the LTE standard. The T-Mobile




                                                   - 13 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 14 of 57 PageID #: 5509



   Defendants admit that they sell devices to certain subscribers and certain of those devices are

   compatible with LTE standards. The T-Mobile Defendants deny the remaining allegations of

   Paragraph 65 of the Complaint.

          66.       The T-Mobile Defendants admit that the Ericsson Defendants perform certain

   services with respect to some eNodeBs in T-Mobile’s network.

          67.       The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph 67

   relate to certain aspects of the LTE standard and that LTE-compliant downlink transmissions use

   OFDMA. The T-Mobile Defendants deny IV’s characterizations of the cited specifications and

   further deny that any alleged compliance with the LTE standard infringes any claim of the ’641

   Patent. The T-Mobile Defendants deny the remainder of the allegations of Paragraph 67 of the

   Complaint.

          68.       The T-Mobile Defendants deny the allegations of Paragraph 68 of the Complaint.

          69.       The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph 69

   relate to certain aspects of the LTE standard but deny IV’s characterizations of those specifications

   and further deny that any alleged compliance with the LTE standard infringes any claim of the

   ’641 Patent. The T-Mobile Defendants deny the remainder of the allegations of Paragraph 69 of

   the Complaint.

          70.       The T-Mobile Defendants deny the allegations of Paragraph 70 of the Complaint.

          71.       The T-Mobile Defendants admit that certain of the eNodeBs in its LTE network

   may be configured to support one or more features related to “carrier aggregation,” but deny IV’s

   characterization of “carrier aggregation” as described in Paragraph 71 and further deny that any of

   the eNodeBs in the T-Mobile network infringe any claim of the ’641 Patent. The T-Mobile

   Defendants deny the remaining allegations of Paragraph 71 of the Complaint.




                                                   - 14 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 15 of 57 PageID #: 5510



          72.     The T-Mobile Defendants deny the allegations of Paragraph 72 of the Complaint.

          73.     The T-Mobile Defendants deny the allegations of Paragraph 73 of the Complaint.

          74.     The T-Mobile Defendants deny the allegations of Paragraph 74 of the Complaint.

          75.     The T-Mobile Defendants deny the allegations of Paragraph 75 of the Complaint.

          76.     The T-Mobile Defendants deny the allegations of Paragraph 76 of the Complaint.

          77.     The T-Mobile Defendants deny the allegations of Paragraph 77 of the Complaint.

          78.     The T-Mobile Defendants deny the allegations of Paragraph 78 of the Complaint.

          79.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 79 of the Complaint

          80.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 80 of the Complaint.

          81.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 81 of the Complaint.

          82.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 82 of the Complaint.

          83.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 83 of the Complaint.

          84.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 84 of the Complaint.

          85.     The T-Mobile Defendants admit that they litigated the ’431 Patent in District Court,

   but specifically deny the characterization of that litigation, which resulted in a finding of invalidity

   of all asserted claims, and specifically deny that such activities give rise to knowledge of the ’641

   Patent. The T-Mobile Defendants admit that, on its face, the ’641 Patent states that it was issued




                                                    - 15 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 16 of 57 PageID #: 5511



   by the United States Patent and Trademark Office, but the T-Mobile Defendants deny that the ’641

   Patent claims are valid. The T-Mobile Defendants admit that IV sued T-Mobile for allegedly

   infringing the ’431 Patent in the District of Delaware (1:14-cv-01232-LPS) and that the Ericsson

   Defendants participated in the litigation as intervenors. The T-Mobile Defendants aver that the

   pleadings in the IPR proceedings regarding the ‘431 Patent speak for themselves and that the T-

   Mobile Defendants did not participate in the IPR proceedings, to which they were not a party.

   Therefore, no response is required to the allegations regarding the IPR proceedings in Paragraph

   85 of the Complaint, but to the extent any response is required, the T-Mobile Defendants refer to

   the answer of the Ericsson Defendants regarding the IPR proceedings. The T-Mobile Defendants

   lack sufficient information about allegations regarding Ericsson’s knowledge, and on that basis,

   deny such allegations to the extent any response is required. The T-Mobile Defendants deny the

   remaining allegations of Paragraph 85.

                                             COUNT IV

                                No Infringement of the `018 Patent

          86.    The T-Mobile Defendants incorporate by reference their responses to Paragraphs

   1-85 of the Complaint.

          87.    The T-Mobile Defendants admit that the cited 3GPP specifications relate to certain

   aspects of the LTE standard and that the LTE standard describes mechanisms for wireless

   transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s characterizations

   of those specifications and further deny that any alleged compliance with the LTE standard

   infringes any claim of the ’018 Patent. The T-Mobile Defendants deny the remaining allegations

   of Paragraph 87 of the Complaint.




                                                 - 16 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 17 of 57 PageID #: 5512



          88.     The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph 88

   relate to certain aspects of the LTE standard and that the LTE standard describes mechanisms for

   wireless transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s

   characterizations of those specifications and further deny that any alleged compliance with the

   LTE standard infringes any claim of the ’018 Patent. The T-Mobile Defendants deny IV’s

   characterizations of the cited specifications and further deny that any alleged compliance with the

   LTE standard infringes the ‘018 Patent. The T-Mobile Defendants are without knowledge or

   information sufficient to form a belief about the truth of the remaining allegations in Paragraph 88

   and therefore deny them.

          89.     The T-Mobile Defendants deny the allegations of Paragraph 89 of the Complaint.

          90.     The T-Mobile Defendants admit that they sell devices to certain subscribers and

   certain of those devices are compatible with LTE standards. The T-Mobile Defendants deny the

   remaining allegations of Paragraph 90 of the Complaint.

          91.     The T-Mobile Defendants deny the allegations of Paragraph 91 of the Complaint.

          92.     The T-Mobile Defendants deny the allegations of Paragraph 92 of the Complaint.

          93.     The T-Mobile Defendants deny the allegations of Paragraph 93 of the Complaint.

          94.     The T-Mobile Defendants deny the allegations of Paragraph 94 of the Complaint.

          95.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 95 of the Complaint.

          96.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 96 of the Complaint.

          97.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 97 of the Complaint.




                                                   - 17 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 18 of 57 PageID #: 5513



          98.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 98 of the Complaint.

          99.     To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 99 of the Complaint.

          100.    The T-Mobile Defendants admit that, on its face, the ’018 Patent states that it was

   issued by the United States Patent and Trademark Office, but the T-Mobile Defendants deny that

   the ’018 Patent claims are valid. The T-Mobile Defendants lack sufficient information about

   allegations regarding Ericsson’s knowledge, and on that basis, deny such allegations to the extent

   any response is required. The T-Mobile Defendants deny the remaining allegations of Paragraph

   100.

                                              COUNT V

                                 No Infringement of the `330 Patent

          101.    The T-Mobile Defendants incorporate by reference their responses to Paragraphs

   1-100 of the Complaint.

          102.    The T-Mobile Defendants admit that the cited 3GPP specifications relate to certain

   aspects of the LTE standard and that the LTE standard describes mechanisms for wireless

   transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s characterizations

   of those specifications and further deny that any alleged compliance with the LTE standard

   infringes any claim of the ’330 Patent. The T-Mobile Defendants deny the remaining allegations

   of Paragraph 102 of the Complaint.

          103.    The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph 35

   relate to certain aspects of the LTE standard and that the LTE standard describes mechanisms for

   wireless transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s




                                                   - 18 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 19 of 57 PageID #: 5514



   characterizations of those specifications and further deny that any alleged compliance with the

   LTE standard infringes any claim of the ’330 Patent. The T-Mobile Defendants are without

   knowledge or information sufficient to form a belief about the truth of the remaining allegations

   in Paragraph 103 and therefore deny them.

          104.   The T-Mobile Defendants deny the allegations of Paragraph 104 of the Complaint.

          105.   The T-Mobile Defendants admit that they sell devices to certain subscribers and

   certain of those devices are compatible with LTE standards. The T-Mobile Defendants deny the

   remaining allegations of Paragraph 105 of the Complaint.

          106.   The T-Mobile Defendants deny the allegations of Paragraph 106 of the Complaint.

          107.   The T-Mobile Defendants deny the allegations of Paragraph 107 of the Complaint.

          108.   The T-Mobile Defendants deny the allegations of Paragraph 108 of the Complaint.

          109.   The T-Mobile Defendants deny the allegations of Paragraph 109 of the Complaint.

          110.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 110 of the Complaint.

          111.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 111 of the Complaint.

          112.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 112 of the Complaint.

          113.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 113 of the Complaint.

          114.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 114 of the Complaint.




                                                 - 19 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 20 of 57 PageID #: 5515



          115.    To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 115 of the Complaint.

          116.    The T-Mobile Defendants admit that, on its face, the ’330 Patent states that it was

   issued by the United States Patent and Trademark Office, but the T-Mobile Defendants deny that

   the ’330 Patent claims are valid. The T-Mobile Defendants lack sufficient information about

   allegations regarding Ericsson’s knowledge, and on that basis, deny such allegations to the extent

   any response is required. The T-Mobile Defendants deny the remaining allegations of Paragraph

   116.

                                             COUNT VI

                                 No Infringement of the `466 Patent

          117.    The T-Mobile Defendants incorporate by reference their responses to Paragraphs

   1-116 of the Complaint.

          118.    The T-Mobile Defendants admit that the cited 3GPP specifications relate to certain

   aspects of the LTE standard and that the LTE standard describes mechanisms for wireless

   transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s characterizations

   of those specifications and further deny that any alleged compliance with the LTE standard

   infringes any claim of the ’466 Patent. The T-Mobile Defendants deny the remaining allegations

   of Paragraph 118 of the Complaint.

          119.    The T-Mobile Defendants admit that the 3GPP specifications cited in Paragraph

   119 relate to certain aspects of the LTE standard and that the LTE standard describes mechanisms

   for wireless transmissions between the eNodeB and UE. The T-Mobile Defendants deny IV’s

   characterizations of those specifications and further deny that any alleged compliance with the

   LTE standard infringes any claim of the ’466 Patent. The T-Mobile Defendants are without




                                                 - 20 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 21 of 57 PageID #: 5516



   knowledge or information sufficient to form a belief about the truth of the remaining allegations

   in Paragraph 119 and therefore deny them.

          120.   The T-Mobile Defendants deny the allegations of Paragraph 120 of the Complaint.

          121.   The T-Mobile Defendants admit that they sell devices to certain subscribers and

   certain of those devices are compatible with LTE standards. The T-Mobile Defendants deny the

   remaining allegations of Paragraph 121 of the Complaint.

          122.   The T-Mobile Defendants deny the allegations of Paragraph 122 of the Complaint.

          123.   The T-Mobile Defendants deny the allegations of Paragraph 123 of the Complaint.

          124.   The T-Mobile Defendants deny the allegations of Paragraph 124 of the Complaint.

          125.   The T-Mobile Defendants deny the allegations of Paragraph 125 of the Complaint.

          126.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 126 of the Complaint.

          127.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 127 of the Complaint.

          128.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 128 of the Complaint.

          129.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 129 of the Complaint.

          130.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 130 of the Complaint.

          131.   To the extent any response is required, the T-Mobile Defendants deny the

   allegations of Paragraph 131 of the Complaint.




                                                 - 21 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 22 of 57 PageID #: 5517



            132.   The T-Mobile Defendants admit that, on its face, the ’466 Patent states that it was

   issued by the United States Patent and Trademark Office, but the T-Mobile Defendants deny that

   the ’466 Patent claims are valid. The T-Mobile Defendants lack sufficient information about

   allegations regarding Ericsson’s knowledge, and on that basis, deny such allegations to the extent

   any response is required. The T-Mobile Defendants deny the remaining allegations of Paragraph

   132.

                                           JURY DEMAND

            133.   The T-Mobile Defendants admit that the Complaint sets forth a demand for a jury

   trial.

                                       PRAYER FOR RELIEF

            134.   The T-Mobile Defendants deny the allegations contained in Plaintiff’s Prayer for

   Relief, and the T-Mobile Defendants further deny that Plaintiff is entitled to any relief whatsoever,

   including any of the relief sought in Paragraphs a-f of its Prayer for Relief. Plaintiff’s Prayer for

   Relief should, therefore, be denied in its entirety and with prejudice, and Plaintiff should take

   nothing.




                                                   - 22 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 23 of 57 PageID #: 5518



                                               DEFENSES

          135.     The T-Mobile Defendants allege and assert the following defenses in response to

   the allegations contained in the Complaint, undertaking the burden of proof only as to those

   defenses deemed affirmative defenses by law, regardless of how such defenses are denominated

   herein. The T-Mobile Defendants specifically reserve all rights to allege additional defenses and

   counterclaims that become known through their investigation into Plaintiff’s allegations in the

   course of discovery.

          The T-Mobile Defendants incorporate by reference the factual background recited infra in

   Paragraphs 1-132.

                             FIRST DEFENSE: NON-INFRINGEMENT

          136.     The T-Mobile Defendants do not infringe and have not infringed directly or

   indirectly, either literally or under the doctrine of equivalents, or in any other manner, and are not

   liable for infringement of any valid and enforceable claim of the ’357, ’828, ’641, ’018, ’330, or

   ’466 Patents.

                                 SECOND DEFENSE: INVALIDITY

          137.     The claims of the ’357, ’828, ’641, ’018, ’330, and ’466 Patents are invalid for

   failure to comply with the requirements of Title 35 of the United States Code, including, without

   limitation, 35 U.S.C. §§ 101, 102, 103, and 112.

                              THIRD DEFENSE: ESTOPPEL/WAIVER

          138.     Plaintiff’s claims for relief are barred in whole or in part by estoppel and/or waiver.

          139.     Plaintiff’s claims for relief are barred in whole or in part by prosecution history

   estoppel and/or prosecution history disclaimer based on amendments, statements, admissions,




                                                    - 23 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 24 of 57 PageID #: 5519



   omissions, representations, disclaimers, and/or disavowals made by the applications for the ’357,

   ’828, ’641, ’018, ’330, and ’466 Patents.

           140.    IV also has waived its rights to seek relief under the asserted patents because it

   could have asserted them, but chose not to, in previous cases, including District of Delaware C.A.

   Nos. 13-cv-1670, 13-cv-1671, 14-cv-1231, and 14-cv-1232 (the “Delaware Cases”), prior to final

   judgment being entered in Defendants’ favor. As a result of IV’s waiver, IV is barred by the

   doctrine of claim preclusion and the Kessler doctrine from asserting any of the Asserted Patents

   against the Defendants. The T-Mobile Defendants herein incorporate by reference their defense

   on claim preclusion and the Kessler doctrine as set forth below.

           141.    By virtue of the FRAND obligations undertaken by IV’s predecessor in interest,

   any claims for injunctive relief and/or a royalty in excess of a FRAND level have been waived,

   and IV is estopped from seeking any such injunctive relief of royalty in excess of a FRAND rate.

                        FOURTH DEFENSE: LIMITATION ON DAMAGES

           142.    Plaintiff’s claim for damages, if any, against the T-Mobile Defendants for alleged

   infringement of the ’357, ’828, ’641, ’018, ’330, and ’466 Patents, is limited by 35 U.S.C. §§ 286

   and 287. For example, under section 287, Plaintiff is prohibited from recovering damages for

   activities alleged to have occurred before Plaintiff provided actual notice of activities alleged to

   infringe with respect to T-Mobile products or services. Plaintiff has not plead compliance with 35

   U.S.C. § 287 and, therefore, is barred from recovery of past damages.

           143.    Plaintiff is barred from recovering costs associated with this action under 35 U.S.C.

   § 288 and because the T-Mobile Defendants have not engaged in any conduct that entitles Plaintiff

   to attorneys’ fees or costs.




                                                   - 24 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 25 of 57 PageID #: 5520



                          FIFTH DEFENSE: FAILURE TO STATE A CLAIM

           144.    Plaintiff’s Complaint fails to state a claim upon which relief may be granted. For

   example, the T-Mobile Defendants incorporate by reference the T-Mobile Defendants’ motion for

   invalidity based on issue preclusion. Dkt. No. 28 (2:17-cv-0662-JRG). As another example,

   Plaintiff’s Complaint is barred by the doctrines of claim preclusion and the Kessler doctrine, as

   explained in detail below.

                                  SIXTH DEFENSE: PRECLUSION

           145.    Plaintiff’s claims for relief are barred by the doctrine of issue preclusion, claim

   preclusion, and the Kessler doctrine. The T-Mobile Defendants incorporate by reference the

   Ericsson Defendants’ motion for invalidity based on issue preclusion. See Dkts. No. 28, 66. For

   the reasons stated therein, issue preclusion bars Plaintiff from bringing the present suit against the

   T-Mobile Defendants.

           146.    Plaintiff’s claims also are barred by claim preclusion. In the Delaware Cases,

   which arose from the same operative facts as the present action, Plaintiff accused the same products

   of infringing a related patent to the patents asserted in this case (U.S. Patent 7,787,431), and similar

   patents to patents asserted in this case (U.S. Patent Nos. 7,385,994 and 8,310,993). Plaintiff could

   have asserted, but chose not to, some of the patents currently asserted in this case. Instead, Plaintiff

   made the strategic decision to delay filing the instant suit until after the outcome of the prior

   litigation was determined in the Ericsson Defendants’ and T-Mobile Defendants’ favor. Claim

   preclusion bars Plaintiff from bringing the present suit against the Ericsson Defendants and T-

   Mobile Defendants with respect to the same T-Mobile network, and specifically Ericsson LTE

   eNodeBs, found non-infringing in the Delaware Cases.

                          SEVENTH DEFENSE: LICENSE/EXHAUSTION




                                                    - 25 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 26 of 57 PageID #: 5521



          147.    Plaintiff’s Rule 3-1 Infringement Contentions identify various products, including

   but not limited to UE, MME, S-GW, P-GW, and PCRF, which may be licensed. Accordingly,

   Plaintiff’s claims may be barred by express license, implied license, or the doctrine of exhaustion.

          148.    Plaintiff’s Rule 3-1 Infringement Contentions, as drafted, do not clearly lay out the

   extent to which Plaintiff intends to rely on licensed products for purposes of carrying its burden of

   proving infringement.

                      EIGHTH DEFENSE: NO WILLFUL INFRINGEMENT

          149.    Plaintiff cannot show that any willful infringement occurred. Plaintiff cannot show

   that an award of enhanced damages is appropriate because there has been no misconduct, let alone

   egregious misconduct, by the T-Mobile Defendants. Plaintiff cannot show that the T-Mobile

   Defendants had knowledge of the Asserted Patents before the filing of the Complaint, and the T-

   Mobile Defendants have committed no wrongdoing.

                               NINTH DEFENSE: PATENT MISUSE

          150.    Plaintiff’s claims for relief against the T-Mobile Defendants are barred by the

   defense of patent misuse. Among other things, Plaintiff has engaged and continues to engage in a

   scheme to impermissibly broaden the scope of the IPWireless Asserted Patents, including by

   impermissibly compelling and seeking to compel licensees and potential licensees to pay for non-

   essential patents as a condition for obtaining licenses to patents asserted to be LTE standards-

   essential, including the IPWireless Asserted Patents; impermissibly seeking to enforce and collect

   royalties for patents that are known to be and/or found to have been invalid, including one or more

   of the IPWireless Asserted Patents; and impermissibly asserting that patents, including the

   IPWireless Asserted Patents, are LTE standards-essential and entitled to claim priority to

   applications filed by its predecessors-in-interest prior to release of the LTE standard specifications,




                                                    - 26 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 27 of 57 PageID #: 5522



   while refusing to offer licenses to such patents under fair, reasonable and non-discriminatory

   (“FRAND”) terms and claiming to be unbound by standards-development organization (“SDO”)

   commitments made by its predecessors-in-interest after having encouraged its predecessors-in-

   interest to declare such patents as essential to one or more LTE standard specifications.

                             TENTH DEFENSE: UNCLEAN HANDS

          151.    The Asserted Patents are unenforceable due to IV’s unclean hands in obtaining

   them and in attempting to enforce them contrary to the FRAND obligations attendant to those

   patents.




                                                  - 27 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 28 of 57 PageID #: 5523



                                            COUNTERCLAIMS

           152.    Pursuant to Rule 13 of the Federal Rules of Civil Procedure, the T-Mobile

   Defendants assert the following Counterclaims against Intellectual Ventures II LLC.

                                                 BACKGROUND

                                                  The Parties

           153.    T-Mobile US, Inc. is a Delaware corporation with its principal place of business at

   12920 SE 38th Street, Bellevue, Washington 98006.

           154.    T-Mobile USA, Inc. is a Delaware corporation with its principal place of business

   at 12920 SE 38th Street, Bellevue, Washington 98006.

           155.    Based on information and belief, Intellectual Ventures II LLC (“IV”) is a Delaware

   limited liability company with its principal place of business located in Bellevue, Washington.

           156.    IV (with its affiliates) claims to be the owner of over 70,000 patents, including U.S.

   Patent Nos. 8,682,357, 8,897,828, 8,953,641, 9,320,018, 9,532,330, and 9,681,466 (collectively,

   the “Asserted Patents”).

           157.    IV and its affiliates have sued T-Mobile Defendants more than four times,

   collectively, alleging infringement of more than twenty patents.

           158.    IV and its affiliates never have succeeded in proving that T-Mobile infringes any

   valid claim of any IV patent.

           159.    IV filed this lawsuit only after the District of Delaware entered judgment that the

   T-Mobile Defendants’ use of Ericsson’s LTE eNodeBs did not infringe other IV patents in an

   earlier case filed by IV and its affiliate.

                                     The Asserted IPWireless Patents




                                                     - 28 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 29 of 57 PageID #: 5524



          160.    IV acquired its purported interest in each of the ’828, ’357, ’330, ’018, and ’466

   Patents from IPWireless, Inc. (“IPWireless”) (collectively the “IPWireless Asserted Patents”).

   More specifically, on or after April 27, 2012, IV acquired a purported interest in patent applications

   to which the IPWireless Asserted Patents claim priority (the “IPWireless Applications”).

          161.    IV claims that the T-Mobile Defendants infringe each of the IPWireless Asserted

   Patents because accused equipment in the T-Mobile Defendants’ LTE network complies with the

   LTE standard. IV purports to show infringement by virtue of the LTE specifications. According

   to IV, one or more of the IPWireless Asserted Patents is a standards essential patent to the LTE

   standard.

          162.    The European Telecommunications Standards Institute (“ETSI”) developed

   standards associated with LTE technology. IPWireless was a participant in the ETSI LTE

   standards development effort and made technical submissions to have its technology included in

   the LTE standard.

          163.    As described in more detail below, on April 18, 2012, IPWireless made an

   irrevocable commitment (the “IPWireless ETSI Declaration”) to ETSI that it would offer to license

   the Asserted IPWireless Patents on FRAND terms to the extent they became essential to

   implementation of the LTE standard.

          164.    IV was aware of the IPWireless ETSI Declaration when it acquired its purported

   interest in the IPWireless Asserted Patents.

          165.    At the time of IV’s acquisition from IPWireless, none of the IPWireless Asserted

   Patents had issued, and none of the IPWireless Applications contained any of the patent claims

   that IV now asserts (the “IPWireless Asserted Claims”).




                                                   - 29 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 30 of 57 PageID #: 5525



          166.    At the time IV acquired its purported interest in the IPWireless Patents on or about

   April 27, 2012, the portions of the LTE specifications upon which IV relies to show infringement

   (the “IV-cited LTE Materials”) had been adopted as part of the LTE standard.

          167.    IV first drafted the asserted claims of the IPWireless Asserted Patents only after the

   IV-cited LTE Materials had been adopted by ETSI. On information and belief, IV drafted the

   asserted claims of the IPWireless Asserted Patents with knowledge of the IV-cited LTE Materials

   and with an intent to cover the IV-cited LTE Materials with those new claims.

          168.    To overcome the otherwise prior-art status of certain LTE specifications to the

   IPWireless Asserted Claims, IV relies upon priority claims to the IPWireless Applications that

   IPWireless had irrevocably committed to offer to license on FRAND terms.

          169.    Upon information and belief, IV did not disclose to the United States Patent Office

   that IPWireless’ technical submissions to ETSI – which were the basis for its patent applications

   – had not been accepted by ETSI for the LTE standard. IV did not make this disclosure even

   though IV was attempting to draft claims to read on the LTE standard based on those rejected

   IPWireless technical submissions. Nor did IV disclose as prior art the technical submissions made

   by multiple other ETSI participants that had been incorporated into the LTE specifications at issue.

          170.    IV also misrepresented to the United States Patent Office that the originally-filed

   IPWireless Applications, which pre-dated the publication of the LTE specification, supported the

   claims that IV had drafted with reference to the LTE specification, and that ultimately issued as

   the IPWireless Asserted Claims.

                        Standards Essential Patents and ETSI’s IPR Policy

          171.    Standard development activities are recognized to create significant benefits for

   both manufacturers implementing the standard and for the consumers of those products. Among




                                                  - 30 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 31 of 57 PageID #: 5526



   other things, standards allow manufacturers of many different devices to invest in the design and

   marketing of their products knowing that those products will interoperate effectively with other

   manufacturers’ devices.

          172.    ETSI maintains an Intellectual Property Rights Policy (“IPR Policy”) binding on

   its members.

          173.    The ETSI IPR Policy states in relevant part:

                  [E]ach MEMBER shall use its reasonable endeavours, in particular
                  during the development of a STANDARD or TECHNICAL
                  SPECIFICATION where it participates, to inform ETSI of
                  ESSENTIAL IPRs in a timely fashion. In particular, a MEMBER
                  submitting a technical proposal for a STANDARD or
                  TECHNICAL SPECIFICATION shall, on a bona fide basis, draw
                  the attention of ETSI to any of that MEMBER's IPR which might
                  be ESSENTIAL if that proposal is adopted.

          174.    The ETSI IPR Policy also states:

                  When an ESSENTIAL IPR relating to a particular STANDARD or
                  TECHNICAL SPECIFICATION is brought to the attention of
                  ETSI, the Director-General of ETSI shall immediately request the
                  owner to give within three months an irrevocable undertaking in
                  writing that it is prepared to grant irrevocable licenses on fair,
                  reasonable and non-discriminatory (“FRAND”) terms and
                  conditions under such IPR to at least the following extent:

                            MANUFACTURE, including the right to make or have
                             made customized components and sub-systems to the
                             licensee's own design for use in MANUFACTURE;

                            sell, lease, or otherwise dispose of EQUIPMENT so
                             MANUFACTURED;

                            repair, use, or operate EQUIPMENT; and

                            use METHODS.

          175.    The ETSI IPR Policy also makes clear that the undertaking to be prepared to grant

   licenses on FRAND terms “with regard to a specified member of a PATENT FAMILY shall apply



                                                 - 31 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 32 of 57 PageID #: 5527



   to all existing and future ESSENTIAL IPRs of that PATENT FAMILY unless there is an explicit

   written exclusion of specified IPRs at the time the undertaking is made.” Thus, an undertaking to

   ETSI regarding a parent patent or patent application attaches to all subsequently-issued patents in

   that family to the extent they claim subject matter essential to the standard.

          176.      ETSI does not require participants to make a commitment to offer licenses on

   FRAND terms. Rather, ETSI requires that members that own intellectual property rights (IPRs)

   that are or may become essential to a standard make a clear and irrevocable declaration as to their

   future licensing intentions. For such ETSI participants who are unwilling to commit to licensing

   patents on FRAND terms and conditions, the ETSI IPR Policy provides that when “an IPR owner

   informs ETSI that it is not prepared to license an IPR in respect of a STANDARD or TECHNICAL

   SPECIFICATION” under FRAND terms, the standards development body shall seek to substitute

   “viable alternative technology.” In those instances where no viable alternative technology is found

   to exist, the ETSI IPR Policy provides that work on the standard or technical specification at issue

   “shall cease.”

                        IPWireless’ FRAND Commitments Are Binding on IV

          177.      On April 24, 2012, IPWireless submitted a declaration to ETSI bearing the

   reference number ISLD-201204-010 (“IPWireless ETSI Declaration”).                In that declaration,

   IPWireless committed:

                    In accordance with Clause 6.1 of the ETSI IPR Policy the Declarant
                    and/or its AFFILIATES hereby irrevocably declares . . . : To the
                    extent that the IPR(s) disclosed in the attached IPR Information
                    Statement Annex are or become, and remain ESSENTIAL in respect
                    of the ETSI Work Item, STANDARD and/or TECHNICAL
                    SPECIFICATION identified in the attached IPR Information
                    Statement Annex, the Declarant and/or its AFFILIATES are
                    prepared to grant irrevocable licenses under this/these IPR(s) on
                    terms and conditions which are in accordance with Clause 6.1 of the
                    ETSI IPR Policy.



                                                   - 32 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 33 of 57 PageID #: 5528



          178.    The IPWireless ETSI Declaration identified the IPWireless Applications as subject

   to its FRAND commitment. In particular, it identified United States Patent Publication No.

   2006035660, which issued as the ’828 Patent, and United States Patent Publication No.

   2007259675 A1, which issued as the ’357 Patent and is the parent of the ’330 Patent. The

   IPWireless ETSI Declaration also identified United States Patent No. 8,005,041 (“the ’041

   Patent”), which is the parent of the ’466 and ’018 Patents.

          179.    IPWireless did not exclude from the scope of its ETSI Declaration any future

   essential patents that may arise from the identified patent families. Under Clause 6.1 of the ETSI

   IPR Policy, IPWireless’ undertaking applies to each of the IPWireless Patents (including

   specifically the ’828, ’357, ’330, ’018, and ’466 Patents).

          180.    Through its submission of the Declaration to ETSI, and by operation of the ETSI

   IPR Policy, IPWireless irrevocably committed that, to the extent that any patents arising out of the

   IPWireless Applications, including each of the IPWireless Asserted Patents, were to become

   essential to the LTE standard, they would be offered and available for license on FRAND terms

   and conditions.

          181.    During the course of negotiations over the sale and transfer of the IPWireless

   Applications, IV encouraged IPWireless to disclose those IPRs to ETSI and to make a FRAND

   commitment. On information and belief, IPWireless agreed to take and did take such action with

   ETSI, with IV’s knowledge, only weeks before IV’s acquisition of the IPWireless Applications in

   April 2012.

          182.    IV took ownership of the IPWireless Applications with knowledge that they were

   subject to an irrevocable FRAND commitment that IV had itself encouraged. IV relied upon those

   IPWireless Applications to obtain priority for the IPWireless Asserted Patents before the PTO.




                                                   - 33 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 34 of 57 PageID #: 5529



           183.   IV is bound by the FRAND commitments made by IPWireless to ETSI with regard

   to the IPWireless Asserted Patents. Clause 4.2 of the ETSI Guide on IPRs specifically provides

   that:

           those implementing ETSI standards should be able to rely on licensing
           undertakings provided in accordance with Clause 6.1 of the ETSI IPR Policy,
           regardless of any change in the ownership of the relevant IPRs. To that end, it is
           desirable that, to the maximum extent possible in each legal jurisdiction, when
           ownership of an ESSENTIAL IPR is transferred, any applicable licensing
           undertaking should automatically transfer to the new owner.
   Nov. 30, 2011, ETSI Guide on IPRs. Accordingly, the ETSI IPR Policy provides that “FRAND

   licensing undertakings made pursuant to Clause 6 shall be interpreted as encumbrances that bind

   all successors-in-interest.” March 20, 2013 ETSI IPR Policy, Clause 6.1bis; see also September

   19, 2013 ETSI Guide on IPRs, Clause 4.2 (explaining that third parties including Courts should

   “interpret any FRAND licensing undertaking made pursuant to the ETSI IPR Policy as an

   encumbrance that binds all successors-in-interest”).

           184.   The IPWireless ETSI Declaration itself indicates that IPWireless “irrevocably

   declares” that it is “prepared to grant irrevocable licenses under this/these IPR(s) on terms and

   conditions which are in accordance with Clause 6.1 of the ETSI IPR Policy.” This language further

   indicates that ETSI expected the FRAND commitment to remain for the life of those IPRs,

   regardless of any transfer of ownership.

           185.   T-Mobile’s suppliers Ericsson and Nokia are members of ETSI and manufacturers

   of LTE-compliant end-device “Equipment” within the meaning of ETSI’s IPR policy clause 6.1.

   T-Mobile itself is also a participant in 3GPP standard setting activity through another

   organizational member of 3GPP, ATIS. Deutsche Telekom AG is a controlling shareholder of T-

   Mobile, and thus T-Mobile is a member of ETSI, according to the terms of the IPR Policy.




                                                 - 34 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 35 of 57 PageID #: 5530



   Through all three of these routes, T-Mobile is an intended third-party beneficiary of IPWireless’

   FRAND commitment.


                           IV’s Attempt to Avoid its FRAND Commitments

           186.    ETSI FRAND commitments run with the patents and bind all successors-in-

   interest. In addition, as an extra assurance, the ETSI IPR Policy provides that a Declarant who has

   committed to license on FRAND terms and seeks to transfer ownership of those standard essential

   patents or patent applications, “shall include appropriate provisions in the relevant transfer

   documents to ensure that the undertaking is binding on the transferee and that the transferee will

   similarly include appropriate provisions in the event of future transfers with the goal of binding all

   successors-in-interest.” The ETSI IPR policy provides further that the “[FRAND] undertaking

   shall be interpreted as binding on successors-in-interest regardless of whether such provisions are

   included in the relevant transfer documents.”

           187.    At least the ’828, ’357, ’330, ’018, and ’466 Patents are covered by IPWireless’

   undertaking to ETSI, and IV is bound by the obligations imposed by that undertaking, including

   its obligation to be prepared to grant a license to these patents claimed to be essential to the LTE

   standard on FRAND terms.

           188.    Upon information and belief, IV and IPWireless agreed that IPWireless would not

   make any express provisions in the transfer documents that IPWireless’ FRAND commitments

   were binding on IV with respect to the Patent Applications or resulting future patents claiming

   priority to the transferred patents.

           189.    IV contends that it is not obligated to license or offer to license any of the

   IPWireless Patents on FRAND terms. Indeed, IV has asserted in a sworn court pleading that it is

   not obligated to license patents it acquired from IPWireless on FRAND terms.



                                                   - 35 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 36 of 57 PageID #: 5531



           190.    IV has acted in a manner inconsistent with its FRAND obligations. Before filing

   this lawsuit, IV did not offer the T-Mobile Defendants a license to any of the IPWireless Asserted

   Patents on FRAND terms and conditions.

           191.    IV has disavowed that it has any obligation to offer licenses to the IPWireless

   Asserted Patents on FRAND terms and conditions.

                                    JURISDICTION AND VENUE

           192.    The T-Mobile Defendants seek a declaration that each and every claim of the

   Asserted Patents is invalid, unenforceable, and not infringed pursuant to the Patent Laws of the

   United States, 35 U.S.C. § 101, et seq. Accordingly, this Court has subject matter jurisdiction

   under the Federal Declaratory Judgment Act, Title 28, United States Code §§ 2201 and 2202, and

   under Title 28, United States Code §§ 1331 and 1338(a).

           193.    This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

   §§ 1331 and 1337(a). This Court has subject matter jurisdiction over the breach of contract claim,

   consumer protection claim, and unfair competition claim arising under state law pursuant to 28

   U.S.C. § 1367(a).

           194.    An actual, substantial, and continuing justiciable controversy exists between the T-

   Mobile Defendants and IV with respect to which the T-Mobile Defendants require a declaration

   of their rights by this Court.

           195.    Under 28 U.S.C. §§ 1391 and 1400(b), venue is proper for the T-Mobile

   Defendants’ counter-claims against IV.

           196.    The T-Mobile Defendants bring the following counterclaims against IV:

                                               COUNT I

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’357 PATENT




                                                   - 36 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 37 of 57 PageID #: 5532



          197.    The T-Mobile Defendants reallege and incorporate by reference the allegations in

   Paragraphs 152-196 as though fully set forth here.

          198.    This is an action for declaratory judgment of non-infringement of any and all valid

   and enforceable claims of the ’357 Patent.

          199.    The T-Mobile Defendants have not infringed and do not infringe any valid and

   enforceable claim of the ’357 Patent literally, directly, indirectly (such as contributorily or by way

   of inducement), willfully, or under the doctrine of equivalents.

          200.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether the T-Mobile Defendants have infringed

   or infringe any valid and enforceable claim of the ’357 Patent.

          201.    The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 197-200 above.

   Such a determination and declaration are necessary and appropriate at this time, so that the parties

   may ascertain their respective rights and duties in this regard.

                                                COUNT II

           DECLARATORY JUDGMENT OF INVALIDITY OF THE ’357 PATENT

          202.    The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

          203.    This is an action for declaratory judgment of invalidity of any and all claims of the

   ’357 Patent.

          204.    The ’357 Patent, and each claim thereof, is invalid for failure to comply with one

   or more of the conditions and requirements of patentability set forth in Title 35 of the United States

   Code, including but not limited to 35 U.S.C. §§ 102, 103, and/or 112.




                                                   - 37 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 38 of 57 PageID #: 5533



             205.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether there exists any valid claim of the ’357

   Patent.

             206.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 202-205 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.

                                                COUNT III

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’828 PATENT

             207.   The T-Mobile Defendants reallege and incorporate by reference the allegations in

   Paragraphs 152-196 as though fully set forth here.

             208.   This is an action for declaratory judgment of non-infringement of any and all valid

   and enforceable claims of the ’828 Patent.

             209.   The T-Mobile Defendants have not infringed and do not infringe any valid and

   enforceable claim of the ’828 Patent literally, directly, indirectly (such as contributorily or by way

   of inducement), willfully, or under the doctrine of equivalents.

             210.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether the T-Mobile Defendants have infringed

   or infringe any valid and enforceable claim of the ’828 Patent.

             211.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 207-210 above.

   Such a determination and declaration are necessary and appropriate at this time, so that the parties

   may ascertain their respective rights and duties in this regard.




                                                    - 38 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 39 of 57 PageID #: 5534



                                                COUNT IV

             DECLARATORY JUDGMENT OF INVALIDITY OF THE ’828 PATENT

             212.   The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

             213.   This is an action for declaratory judgment of invalidity of any and all claims of the

   ’828 Patent.

             214.   The ’828 Patent, and each claim thereof, is invalid for failure to comply with one

   or more of the conditions and requirements of patentability set forth in Title 35 of the United States

   Code, including but not limited to 35 U.S.C. §§ 102, 103, and/or 112.

             215.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether there exists any valid claim of the ’828

   Patent.

             216.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 212-215 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.

                                                COUNT V

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’641 PATENT

             217.   The T-Mobile Defendants reallege and incorporate by reference the allegations in

   Paragraphs 152-196 as though fully set forth here.

             218.   This is an action for declaratory judgment of non-infringement of any and all valid

   and enforceable claims of the ’641 Patent.




                                                    - 39 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 40 of 57 PageID #: 5535



             219.   The T-Mobile Defendants have not infringed and do not infringe any valid and

   enforceable claim of the ’641 Patent literally, directly, indirectly (such as contributorily or by way

   of inducement), willfully, or under the doctrine of equivalents.

             220.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between T-Mobile Defendants and IV as to whether the T-Mobile Defendants have infringed or

   infringe any valid and enforceable claim of the ’641 Patent.

             221.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 217-220 above.

   Such a determination and declaration are necessary and appropriate at this time, so that the parties

   may ascertain their respective rights and duties in this regard.

                                                COUNT VI

             DECLARATORY JUDGMENT OF INVALIDITY OF THE ’641 PATENT

             222.   The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

             223.   This is an action for declaratory judgment of invalidity of any and all claims of the

   ’641 Patent.

             224.   The ’641 Patent, and each claim thereof, is invalid for failure to comply with one

   or more of the conditions and requirements of patentability set forth in Title 35 of the United States

   Code, including but not limited to 35 U.S.C. §§ 102, 103, and/or 112.

             225.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether there exists any valid claim of the ’641

   Patent.




                                                    - 40 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 41 of 57 PageID #: 5536



          226.    The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 222-225 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.

                                               COUNT VII

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’018 PATENT

          227.    The T-Mobile Defendants reallege and incorporate by reference the allegations in

   Paragraphs 152-196 as though fully set forth here.

          228.    This is an action for declaratory judgment of non-infringement of any and all valid

   and enforceable claims of the ’018 Patent.

          229.    The T-Mobile Defendants have not infringed and do not infringe any valid and

   enforceable claim of the ’018 Patent literally, directly, indirectly (such as contributorily or by way

   of inducement), willfully, or under the doctrine of equivalents.

          230.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether the T-Mobile Defendants have infringed

   or infringe any valid and enforceable claim of the ’018 Patent.

          231.    The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 227-230 above.

   Such a determination and declaration are necessary and appropriate at this time, so that the parties

   may ascertain their respective rights and duties in this regard.

                                               COUNT VIII

            DECLARATORY JUDGMENT OF INVALIDITY OF THE ’018 PATENT




                                                    - 41 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 42 of 57 PageID #: 5537



             232.   The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

             233.   This is an action for declaratory judgment of invalidity of any and all claims of the

   ’018 Patent.

             234.   The ’018 Patent, and each claim thereof, is invalid for failure to comply with one

   or more of the conditions and requirements of patentability set forth in Title 35 of the United States

   Code, including but not limited to 35 U.S.C. §§ 102, 103, and/or 112.

             235.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether there exists any valid claim of the ’018

   Patent.

             236.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 232-235 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.

                                                COUNT IX

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’330 PATENT

             237.   The T-Mobile Defendants reallege and incorporate by reference the allegations in

   Paragraphs 152-196 as though fully set forth here.

             238.   This is an action for declaratory judgment of non-infringement of any and all valid

   and enforceable claims of the ’330 Patent.

             239.   The T-Mobile Defendants have not infringed and do not infringe any valid and

   enforceable claim of the ’330 Patent literally, directly, indirectly (such as contributorily or by way

   of inducement), willfully, or under the doctrine of equivalents.




                                                    - 42 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 43 of 57 PageID #: 5538



             240.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether T-Mobile Defendants have infringed or

   infringe any valid and enforceable claim of the ’330 Patent.

             241.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 237-240 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.

                                                COUNT X

             DECLARATORY JUDGMENT OF INVALIDITY OF THE ’330 PATENT

             242.   The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

             243.   This is an action for declaratory judgment of invalidity of any and all claims of the

   ’330 Patent.

             244.   The ’330 Patent, and each claim thereof, is invalid for failure to comply with one

   or more of the conditions and requirements of patentability set forth in Title 35 of the United States

   Code, including but not limited to 35 U.S.C. §§ 102, 103, and/or 112.

             245.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether there exists any valid claim of the ’330

   Patent.

             246.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 242-245 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.




                                                    - 43 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 44 of 57 PageID #: 5539



                                                COUNT XI

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’466 PATENT

          247.    The T-Mobile Defendants reallege and incorporate by reference the allegations in

   Paragraphs 152-196 as though fully set forth here.

          248.    This is an action for declaratory judgment of non-infringement of any and all valid

   and enforceable claims of the ’466 Patent.

          249.    The T-Mobile Defendants have not infringed and do not infringe any valid and

   enforceable claim of the ’466 Patent literally, directly, indirectly (such as contributorily or by way

   of inducement), willfully, or under the doctrine of equivalents.

          250.    There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether the T-Mobile Defendants have infringed

   or infringe any valid and enforceable claim of the ’466 Patent.

          251.    The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 247-250 above.

   Such a determination and declaration are necessary and appropriate at this time, so that the parties

   may ascertain their respective rights and duties in this regard.

                              COUNT XII
           DECLARATORY JUDGMENT OF INVALIDITY OF THE ’466 PATENT

          252.    The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

          253.    This is an action for declaratory judgment of invalidity of any and all claims of the

   ’466 Patent.




                                                   - 44 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 45 of 57 PageID #: 5540



             254.   The ’466 Patent, and each claim thereof, is invalid for failure to comply with one

   or more of the conditions and requirements of patentability set forth in Title 35 of the United States

   Code, including but not limited to 35 U.S.C. §§ 102, 103, and/or 112.

             255.   There is an actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202,

   between the T-Mobile Defendants and IV as to whether there exists any valid claim of the ’466

   Patent.

             256.   The T-Mobile Defendants request a judicial determination and declaration of the

   respective rights and duties of the parties on the disputes recited in Paragraphs 252-255 above.

   Such a determination and declaration are necessary and appropriate at this time, so the parties may

   ascertain their respective rights and duties in this regard.

                                          COUNT XIII
                                      BREACH OF CONTRACT

             257.   The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

             258.   As part of its activities participating in ETSI, IPWireless contractually committed

   to be prepared to grant licenses to its declared, standards essential patents on FRAND terms and

   conditions. As a result, the IPWireless Asserted Patents must be made available to license on

   FRAND terms by end-device equipment manufacturers that practice the LTE standard.

             259.   ETSI FRAND commitments are binding on all subsequent patent owners, including

   IV. In this case, IV encouraged IPWireless to declare applications that led to the issuance of the

   IPWireless Asserted Patents to be essential to one or more LTE standards, took title to those

   applications with knowledge of the FRAND commitment on any patents resulting from those

   applications, and relied upon the priority dates of those encumbered patent applications before the

   PTO to obtain the IPWireless Asserted Patents. By its actions in relying upon the priority of the



                                                    - 45 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 46 of 57 PageID #: 5541



   IPWireless Applications, IV evidenced its understanding that the IPWireless Asserted Patents were

   part of the same patent family as the FRAND-encumbered IPWireless Applications.

          260.    T-Mobile’s suppliers Ericsson and Nokia are members of ETSI and manufacturers

   of LTE-compliant end-device “Equipment” within the meaning of ETSI’s IPR policy clause 6.1.

   T-Mobile itself is also a participant in 3GPP standard setting activity through another

   organizational member of 3GPP, ATIS. Deutsche Telekom AG, which is a controlling shareholder

   of T-Mobile and thus of which T-Mobile is an “affiliate” within the terms of the IPR policy, is a

   member of ETSI. Through all three of these routes, T-Mobile is an intended third-party beneficiary

   of IPWireless’ FRAND commitment.


          261.    IV has asserted that the T-Mobile Defendants infringe the IPWireless Asserted

   Patents by virtue of their use of equipment that complies with aspects of the LTE standard, and IV

   has asserted that one or more LTE specifications cannot be practiced without infringing one or

   more of the IPWireless Asserted Patents.

          262.    Before bringing this lawsuit against the T-Mobile Defendants, IV did not notify the

   T-Mobile Defendants of any alleged infringement of the IPWireless Asserted Patents.

          263.    IV has never offered the T-Mobile Defendants a license to any of the IPWireless

   Asserted Patents on FRAND terms and conditions.

          264.    IV has disavowed that it has any obligation to offer licenses to the IPWireless

   Asserted Patents to manufacturers of standard-compliant equipment on FRAND terms and

   conditions.

          265.    IV encouraged its predecessor-in-interest to declare one or more of the applications

   that led to the issuance of the IPWireless Asserted Patents to be essential or potentially essential

   to one or more LTE standards at a time before IV took title to those applications. Significantly,



                                                  - 46 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 47 of 57 PageID #: 5542



   IV’s predecessor-in-interest would in fact have been obligated to declare those patents (and/or

   their predecessors or parent applications) as essential (if IV’s predecessor actually believed they

   were essential) during the standard-setting process for the LTE standards, rather than after the LTE

   standards had been adopted in reliance on the declarations that had been made. IV relied on the

   priority dates of those IPWireless applications to obtain issuance of patent claims that IV drafted

   with an intent of aligning them to the LTE standards that already had issued. Notwithstanding that

   it encouraged IPWireless to make FRAND declarations and relied upon those encumbered

   IPWireless Applications, IV has asserted that those resulting patents are infringed by virtue of

   compliance with one or more LTE standards while at the same time refusing to offer licenses to

   such patents under the promised FRAND terms. IV has gone so far as to affirmatively claim that

   it is not bound by SDO commitments made by its predecessors-in-interest to ETSI at the time the

   LTE standard was being developed.

          266.    By contending that the IPWireless Asserted Patents are essential to implementation

   of the LTE standard (or, to the extent any such patent may be found to be essential to the LTE

   standard) without having first offered a license on FRAND terms, IV has breached its FRAND

   commitments, including by initiating and pursuing this lawsuit without offering a license to the

   IPWireless Asserted Patents on FRAND terms and conditions, and without offering a license to

   the IPWireless Asserted Patents as a separate portfolio apart from its broader portfolio of non-

   essential patents.

          267.    As a direct result of IV’s contractual breach, the T-Mobile Defendants have

   suffered and are suffering harm to their business and property. The T-Mobile Defendants’ past

   and continuing harm includes at least litigation costs, attorneys’ fees, business uncertainty, and

   business resources lost in dealing with the consequences of IV’s contractual breach.




                                                  - 47 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 48 of 57 PageID #: 5543



          268.    IV’s failure to be prepared to grant the T-Mobile Defendants a license to any of the

   IPWireless Asserted Patents on FRAND terms and conditions renders the asserted claims of the

   Asserted Patents unenforceable.

          269.    In addition to their actual damages, the T-Mobile Defendants request an award of

   attorneys’ fees and costs to defend against this action, due to IV’s breach of its obligations under

   the ETSI IPR Policy.

                                  COUNT XIV
              VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT

          270.    The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

          271.    IV is liable to the T-Mobile Defendants for violations of the Washington Consumer

   Protection Act, Wash. Rev. Code § 19.86 et seq., including but not limited to unlawful acts that

   violate unfair competition laws of Washington, Wash. Rev. Code § 19.86.20, et seq. Among other

   things, IV has engaged in unlawful and unfair acts or practices and unfair methods of competition

   affecting commerce related to certain patented technologies claimed to be essential to

   implementation of the LTE standard.

          272.    IV’s unlawful and unfair conduct includes encouraging its predecessor-in-interest

   to declare one or more of the applications that led to the issuance of the IPWireless Asserted

   Patents to be essential to one or more LTE standards before IV took title to those applications,

   drafting patent claims in those applications with an intent to align those claims to the LTE standard

   without disclosing to the Patent Office that its patent applications related to IPWireless technical

   submissions that were not accepted for inclusion into the LTE standard and without disclosing that

   it was attempting to draft claims to align with the LTE standard that did not adopt IPWireless’

   technical submissions, and, after relying on the priority dates of those applications to obtain



                                                   - 48 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 49 of 57 PageID #: 5544



   issuance of patent claims that IV drafted with an intent of aligning them to LTE standards,

   impermissibly asserting those patents to be infringed by virtue of compliance with one or more

   LTE standards while at the same time refusing to license such patents under FRAND terms and

   claiming to be unbound by SDO commitments made by its predecessors-in-interest.

          273.    IV’s unlawful acts impact the public interest. Voluntary standards development

   activities, particularly in the wireless and communications fields, are widely recognized to be

   procompetitive activities that enhance interoperability, lower barriers to entry, and reduce costs to

   consumers. IV’s conduct injures or threatens to injure the public interest by reducing incentives

   for companies to participate in standards organizations, to contribute their ideas to standards

   development organizations, or to invest in implementation of standards-compliant devices.

          274.    T-Mobile’s suppliers Ericsson and Nokia are members of ETSI and manufacturers

   of LTE-compliant end-device “Equipment” within the meaning of ETSI’s IPR policy clause 6.1.

   T-Mobile itself is also a participant in 3GPP standard setting activity through another

   organizational member of 3GPP, ATIS. Deutsche Telekom AG, which is a controlling shareholder

   of T-Mobile and thus of which T-Mobile is an “affiliate” within the terms of the IPR policy, is a

   member of ETSI. Through all three of these routes, T-Mobile is an intended third-party beneficiary

   of IPWireless’ FRAND commitment.

          275.    Before bringing this lawsuit against the T-Mobile Defendants, IV did not notify the

   T-Mobile Defendants of any alleged infringement of the IPWireless Asserted Patents. IV has

   never offered the T-Mobile Defendants a license to any of the IPWireless Asserted Patents on

   FRAND terms and conditions.




                                                   - 49 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 50 of 57 PageID #: 5545



          276.    IV has disavowed that it has any obligation to offer licenses to the IPWireless

   Asserted Patents to manufacturers of standard-compliant equipment on FRAND terms and

   conditions.

          277.    IV’s unlawful acts further include filing serial infringement suits against the T-

   Mobile Defendants, without regard to the merits of those lawsuits and for the purpose of harassing

   the T-Mobile Defendants.

          278.    IV’s unlawful acts have interfered with the T-Mobile Defendants’ ability to conduct

   its business, and as a direct result of IV’s conduct, T-Mobile Defendants have suffered and are

   suffering harm to their business.

                                       COUNT XV
                        VIOLATION OF TEXAS UNFAIR COMPETITION

          279.    The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

          280.    IV is liable to the T-Mobile Defendants for violations of Texas unfair competition

   law, including but not limited to the commission of unlawful acts that violate Section 5 of the

   Federal Trade Commission Act, 15 U.S.C. § 45.

          281.    Among other things, IV has engaged in unlawful and unfair acts or practices and

   unfair methods of competition affecting commerce related to certain patented technologies claimed

   to be essential to implementation of the LTE standard. IV’s unlawful and unfair conduct includes

   encouraging its predecessor-in-interest to declare one or more of the applications that led to the

   issuance of the IPWireless Asserted Patents to be essential to one or more LTE standards at a time

   before IV took title to those applications, drafting patent claims in those applications with an intent

   to align those claims to the LTE standard without disclosing to the Patent Office that its patent

   applications related to IPWireless technical submissions that were not accepted for inclusion into



                                                    - 50 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 51 of 57 PageID #: 5546



   the LTE standard and without disclosing that it was attempting to draft claims to align with the

   LTE standard that did not adopt IPWireless’ technical submissions, and, after relying on the

   priority dates of those applications to obtain issuance of patent claims that IV drafted with an intent

   of aligning them to LTE standards, impermissibly asserting those patents to be infringed by virtue

   of compliance with one or more LTE standards while at the same time refusing to offer to license

   such patents under FRAND terms and claiming to be unbound by SDO commitments made by its

   predecessors-in-interest.

          282.    T-Mobile’s suppliers Ericsson and Nokia are members of ETSI and manufacturers

   of LTE-compliant end-device “Equipment” within the meaning of ETSI’s IPR policy clause 6.1.

   T-Mobile itself is also a participant in 3GPP standard setting activity through another

   organizational member of 3GPP, ATIS. Deutsche Telekom AG, which is a controlling shareholder

   of T-Mobile and thus of which T-Mobile is an “affiliate” within the terms of the IPR policy, is a

   member of ETSI. Through all three of these routes, T-Mobile is an intended third-party beneficiary

   of IPWireless’ FRAND commitment.

          283.    Before bringing this lawsuit against the T-Mobile Defendants, IV did not notify the

   T-Mobile Defendants of any alleged infringement of the IPWireless Asserted Patents. IV has never

   offered the T-Mobile Defendants a license to any of the IPWireless Asserted Patents on FRAND

   terms and conditions.

          284.    IV has disavowed that it has any obligation to offer licenses to the IPWireless

   Asserted Patents to manufacturers of standard-compliant equipment on FRAND terms and

   conditions.




                                                    - 51 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 52 of 57 PageID #: 5547



          285.    IV’s unlawful acts further include filing serial infringement suits against the T-

   Mobile Defendants, without regard to the merits of those lawsuits and for the purpose of harassing

   the T-Mobile Defendants.

          286.    IV’s unlawful acts have interfered with T-Mobile Defendants’ ability to conduct

   their business, and as a direct result of IV’s conduct, the T-Mobile Defendants have suffered and

   are suffering harm to their business.

                                              COUNT XVI
                                            UNCLEAN HANDS

          287.    The T-Mobile Defendants reallege and incorporate by reference the foregoing

   allegations in Paragraphs 152-196 as though fully set forth here.

          288.    IV’s claims for relief against the T-Mobile Defendants are barred, in whole or in

   part, by the defense of unclean hands.

          289.    On information and belief, IV encouraged IPWireless to make the IPWireless ETSI

   Declaration. On information and belief, IV encouraged IPWireless to draft a patent purchase

   agreement including the declared IPWireless Applications in a manner that IV believed provided

   it the ability to argue that the IPWireless ETSI Declaration did not apply to the Asserted IPWireless

   Patents. IPWireless made the IPWireless ETSI Declaration on April 18, 2012 and IV acquired the

   IPWireless Asserted Patents on April 27, 2012.

          290.    On information and belief, by encouraging IPWireless to make the IPWireless ETSI

   Declaration, rather than IV making that Declaration, IV hoped to gain a benefit of having the

   Asserted IPWireless Patents regarded as potentially essential to the LTE standard, while

   disclaiming any obligations to license those patents on FRAND terms.

          291.    At the time IV acquired its purported interest in the IPWireless Patents on or about

   April 27, 2012, the IV-cited LTE Materials had been adopted as part of the LTE standard.



                                                   - 52 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 53 of 57 PageID #: 5548



          292.    IV first drafted the asserted claims of the IPWireless Asserted Patents only after the

   IV-cited LTE Materials had been adopted by ETSI. On information and belief, IV drafted the

   asserted claims of the IPWireless Asserted Patents with knowledge of the IV-cited LTE Materials

   and with an intent to cover the IV-cited LTE Materials with those new claims.

          293.    To overcome the otherwise prior-art status of certain LTE specifications to the

   IPWireless Asserted Claims, IV relies upon priority claims to the IPWireless Applications that

   IPWireless had irrevocably committed to offer to license on FRAND terms.

          294.    Upon information and belief, IV did not disclose to the United States Patent Office

   that IPWireless’ technical submissions to ETSI that relate to the Asserted IPWireless Patents were

   not adopted in the LTE Standard; nor did IV disclose as prior art the technical submissions made

   by multiple other ETSI participants that had been incorporated into the LTE specifications at issue;

   nor did IV disclose to the Patent Office that it intended to draft claims to more closely align with

   the LTE standards that had not adopted IPWireless’ technical submissions relevant to the Asserted

   IPWireless Patents.

          295.    IV also misrepresented to the United States Patent Office that the originally-filed

   IPWireless Applications, which pre-dated the publication of the LTE specification, supported the

   claims that IV had drafted with reference to the LTE specification, and that ultimately issued as

   the IPWireless Asserted Claims.

          296.    IV now attempts to enforce the Patents-in-Suit against the T-Mobile Defendants

   without regard to the FRAND commitment associated with the Patents-in-Suit due to IPWireless’

   undertaking to ETSI.




                                                  - 53 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 54 of 57 PageID #: 5549



            297.   Before filing this lawsuit, IV did not offer the T-Mobile Defendants a license to any

   of the IPWireless Asserted Patents, and to this date, IV has never offered the T-Mobile Defendants

   a license to any of the IPWireless Asserted Patents on FRAND terms and conditions.

            298.   IV attempts to leverage the alleged strength of the IPWireless Asserted Patents

   regarding purported standards essential patents to extract a license on unrelated patents from the

   T-Mobile Defendants. One of the Asserted Patents, the ’641 Patent, was not a part of the group of

   patents that IPWireless previously owned and that IPWireless included in its declaration to ETSI.

   Yet, on information and belief, IV asserts these patents in the same lawsuit in an attempt to group

   the ’641 Patent with the IPWireless Asserted Patents, and to extract an additional license.

            299.   IV is barred by the doctrine of unclean hands from enforcing the Patents-in-Suit

   against Ericsson.

                                         ATTORNEYS’ FEES

            300.   This action qualifies as an exceptional case, supporting an award of reasonable

   attorneys’ fees, costs, and expenses for the T-Mobile Defendants against IV pursuant to 35 U.S.C.

   § 285.

            301.   The T-Mobile Defendants request an award of attorneys’ fees and costs to defend

   against this action, due to IV’s breach of its obligations under the ETSI IPR Policy and breach of

   contract.

                                    DEMAND FOR JURY TRIAL

            302.   The T-Mobile Defendants request a trial by jury of all issues in this action triable

   by a jury.

                                        PRAYER FOR RELIEF

   The T-Mobile Defendants pray for judgment as follows:




                                                   - 54 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 55 of 57 PageID #: 5550



          A.      That this Court fully and finally dismiss IV’s claims against T-Mobile Defendants

   and order that IV take nothing from the T-Mobile Defendants;

          B.      That this Court find that the T-Mobile Defendants do not infringe any valid and

   enforceable claim of the ’357, ’828, ’641, ’018, ’330, and ’466 Patents;

          C.      That this Court find that the ’357, ’828, ’641, ’018, ’330, and ’466 Patents are

   invalid pursuant to Title 35 of the United States Code;

          D.      That this Court find IV liable for breach of contract;

          E.      That this Court find IV liable for violation of the Washington Consumer Protection

   Act;

          F.      That this Court find IV liable for violation of the Texas unfair competition law;

          G.      That this Court find that the ’357, ’828, ’641, ’018, ’330, and ’466 Patents are

   unenforceable due to IV’s breach of its obligations under the ETSI IPR Policy and breach of

   contract;

          H.      That this Court find that the ’357, ’828, ’641, ’018, ’330, and ’466 Patents are

   unenforceable due to IV’s unclean hands and patent misuse;

          I.      That this Court find that this is an exceptional case and award the T-Mobile

   Defendants their attorneys’ fees pursuant to 35 U.S.C. § 285 or otherwise; and

          J.      That this Court grant the T-Mobile Defendants such other and further relief as the

   Court may deem just and proper.




                                                  - 55 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 56 of 57 PageID #: 5551



   Dated: October 15, 2018                      Respectfully submitted,

                                           By: /s/ Douglas M. Kubehl
    Asim M. Bhansali                       Douglas M. Kubehl
     State Bar No. 90001290                 Texas State Bar No. 00796909
      E-mail: abhansali@kblfirm.com         E-mail: doug.kubehl@bakerbotts.com
    Kate E. Lazarus                        Jeffery S. Becker
      Admitted Pro Hac Vice                 Texas State Bar No. 24069354
      E-mail: klazarus@kblfirm.com          E-mail: jeff.becker@bakerbotts.com
    KWUN BHANSALI LAZARUS LLP              Johnson K. Kuncheria
    555 Montgomery Street, Suite 750        Texas State Bar No. 24070092
    San Francisco, California, 94111        Email: johnson.kuncheria@bakerbotts.com
    Telephone: (415) 630-2350              Harrison G. Rich
                                            Texas State Bar No. 24083730
    R. Adam Lauridsen                       E-mail: harrison.rich@bakerbotts.com
      Admitted Pro Hac Vice                Steven T. Jugle
      E-mail: alauridsen@keker.com          Texas State Bar No. 24083280
    KEKER, VAN NEST & PETERS LLP            E-mail: steven.jugle@bakerbotts.com
    633 Battery Street                     Megan V. LaDriere
    San Francisco, CA 94111                 Texas State Bar No. 24083348
    Telephone: (415) 391-5400               E-mail: megan.ladriere@bakerbotts.com
    Facsimile: (415) 397-7188              Melissa L. Butler
                                            Texas State Bar No. 24097442
    ATTORNEYS FOR T-MOBILE USA,             E-mail: melissa.butler@bakerbotts.com
    INC. and T-MOBILE US, INC.             BAKER BOTTS L.L.P.
                                           2001 Ross Avenue
                                           Dallas, Texas 75201
                                           Telephone: (214) 953-6500
                                           Facsimile: (214) 953-6503

                                           Melissa R. Smith
                                            Texas State Bar No. 24001351
                                            E-mail: melissa@gillamsmithlaw.com
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257

                                           ATTORNEYS FOR T-MOBILE USA,
                                           INC. and T-MOBILE US, INC.




                                       - 56 -
Case 2:17-cv-00662-JRG-RSP Document 209 Filed 10/17/18 Page 57 of 57 PageID #: 5552



                                 CERTIFICATE OF SERVICE

          I hereby certify that counsel of record who are deemed to have consented to electronic

   service are being served this 17th day of October, 2018, with a copy of this document via the

   Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                             /s/




                                               - 57 -
